
	

113 HR 2025 IH: To amend the Internal Revenue Code of 1986 to require the termination of employment of IRS employees for discrimination against any taxpayer on basis of political affiliation, and for other purposes.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2025
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  termination of employment of IRS employees for discrimination against any
		  taxpayer on basis of political affiliation, and for other
		  purposes.
	
	
		1.Termination of employment for
			 discrimination against any taxpayer on basis of political affiliation
			(a)In
			 generalSubsection (b) of
			 section 1203 of the Internal Revenue Service Restructuring and Reform Act of
			 1998 (26 U.S.C. 7804 note) is amended by striking and at the end
			 of paragraph (9), by striking the period at the end of paragraph (10) and
			 inserting ; and, and by inserting after paragraph (10) the
			 following:
				
					(11)discriminating against any taxpayer on the
				basis of political
				affiliation.
					.
			(b)Discrimination
			 on the basis of political affiliation definedSection 1203 of
			 such Act is amended by adding at the end the following new subsection:
				
					(e)Discrimination
				on the basis of political affiliationFor purposes of subsection (b),
				discrimination on the basis of political affiliation is
				treatment or consideration of, or making a distinction in favor of or against,
				a person or thing based membership or belief in a particular political party,
				organization, or
				ideology.
					.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to any action taken after the date of the enactment of this Act.
			2.Termination of
			 employment for misuse of government resources
			(a)In
			 generalParagraph (10) of
			 section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of
			 1998 (26 U.S.C. 7804 note), as amended by this Act, is amended by inserting
			 or out of arbitrary or capricious or politically motivated
			 reasons before the semicolon at the end.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to any action taken after the date of
			 the enactment of this Act.
			3.Awarding of costs
			 and fees to taxpayers wrongfully discriminated against
			(a)In
			 generalSubsection (a) of
			 section 7430 of the Internal Revenue Code of 1986 is amended by inserting
			 or wrongfully discriminated against, after
			 title,.
			(b)Wrongful
			 discrimination definedSubsection (c) of section 7430 of such
			 Code is amended by adding at the end the following:
				
					(8)Wrongful
				discriminationWrongful
				discrimination occurs if a final determination is made in an administrative or
				judicial proceeding that there has been a violation of a right specified in
				section 1203(b)(3) of the Internal Revenue Service Restructuring and Reform Act
				of 1998 (26 U.S.C. 7804
				note).
					.
			(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to civil actions or proceedings commenced after the
			 date of the enactment of this Act.
			
